DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election of Species 4, as shown in FIG. 7, in the reply filed on April 05, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are pending. Applicant identified claims 1-9 are readable on the elected Species 4. Non-elected Species, Claim 10 has been withdrawn from consideration. 
Action on merits of Species 4, claims 1-9 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SEMICONDUCTOR DEVICE HAVING EDGE TERMINATION REGION COVERED BY THREE LAYERS INSULATING FILM SURROUNDING THE ACTIVE REGION  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA (US. Pub. No. 2019/0245043) in view of MAEYAMA et al. (WO 2017/149743) of record.
With respect to claim 1, UCHIDA teaches a semiconductor device as claimed including: 
a semiconductor substrate (101) including an active region (102A) and a termination region (150) that surrounds the active region, the semiconductor substrate (102) having a principal face and a rear face; 
a silicon carbide semiconductor layer (102) of a first conductivity type disposed on the principal face of the semiconductor substrate (101), the semiconductor layer (?); 
a first impurity region (151) of a second conductivity type located on a surface of the semiconductor layer (102) within the termination region (150), the first impurity region surrounding the active region (102A) when viewed from a normal direction of the principal face of the semiconductor substrate; 
a plurality of rings (152) of the second conductivity type located on the surface of the semiconductor layer (102) within the termination region (150), the plurality of rings (152) being spaced apart from the first impurity region (151) and surrounding the first impurity region (151) when viewed from the normal direction of the principal face of the semiconductor substrate; 
a first insulating film (111) disposed on the semiconductor layer (102) so as to cover a portion of the first impurity region (151) and the plurality of rings (152), the first insulating film (111) having a first aperture above the portion of the first impurity region )151); 
79a first electrode (112) disposed on the first insulating film (111) and within the first aperture, the first electrode (112) being electrically connected to the first impurity region (151); 
a second insulating film (114b) disposed on the first insulating film (111) within the termination region (150) so as to surround the active region (102A), the second insulating film (114b) having a higher moisture resistance than that of the first insulating film (111); 
a third insulating film (114a) being located above the first insulating film (111) and covering a portion of the first electrode (112) and the second insulating film (114b) within the active region (102A) and the termination region (150), the third insulating film (114a) being an organic insulating film; and 
a second electrode (113) disposed on the rear face of the semiconductor substrate (101), wherein, 
the second insulating film (114b) has a first face that is in contact with the first insulating film (111), and, when viewed from the normal direction of the principal face of the semiconductor substrate, the first face surrounds the active region (102A), 
an inner peripheral edge of the first face is located inward of an outer peripheral edge of the first impurity region (151), and 
an outer peripheral edge of the first face is located between a first ring and a second ring among the plurality of rings (152), the first ring being located innermost and 80the second ring being located outermost among the plurality of rings (152). (See FIG. 22). 

Thus, UCHIDA is shown to teach all the features of the claim with the exception of explicitly disclosing the second insulating film is not in contact with an upper face of the first electrode. 
However, MAEYAMA teaches a semiconductor device including: 
79a first electrode (10) disposed on a first insulating film (51) and within a first aperture, the first electrode (10) being electrically connected to a first impurity region (41-42); 
a second insulating film (52) disposed on the first insulating film (51) within the termination region so as to surround active region, and
the second insulating film (52) is not in contact with an upper face of the first electrode (10). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second insulating film of UCHIDA that do not in contact with the the upper face of the first electrode as taught by MAEYAMA to prevent leakage current.   

With respect to claim 2, the second insulating film (114b) of UCHIDA comprises silicon nitride.  
With respect to claim 3, when viewed from the normal direction of the principal face of the semiconductor substrate, an outer peripheral edge of the third insulating film (114a) of UCHIDA is located outward of the outer peripheral edge of the first face of the second insulating film (114b); and 
in a plane parallel to the principal face of the semiconductor substrate, a minimum distance L between the outer peripheral edge of the first face of the second insulating film (114b) and the outer peripheral edge of the third insulating film satisfies L ≥ 65 µm.  

With respect to claim 4, the second insulating film (114b) of UCHIDA is not in contact with the first electrode (112).  

With respect to claim 5, the first insulating film (111) of UCHIDA is a silicon oxide film.  

With respect to claim 6, the first insulating film (111) of UCHIDA has a second aperture through which a portion of the semiconductor layer (102) is exposed, and, when viewed from the normal direction of the principal face of the semiconductor substrate, the second aperture is located outward of the plurality of rings (152), the semiconductor device further comprising a seal ring (1120) disposed on the first insulating film (111) and within the second aperture.  

With respect to claim 7, the third insulating film (114a) of UCHIDA covers the seal ring (1120).  

With respect to claim 8, the first electrode of UCHIDA has a multilayer structure, the multilayer structure including as a lowermost layer (159) a metal layer that is in contact with the semiconductor layer (102), the metal layer (159) forming a Schottky junction with the semiconductor layer (102).  

With respect to claim 9, the semiconductor device of UCHIDA comprising within the active region (102A) a plurality of barrier regions (153) of the second 82conductivity type that are located on the surface of the semiconductor layer (102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829